Citation Nr: 0717827	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period prior to June 10, 2005, and as 
50 percent disabling on and after.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran has been represented by 
various Veterans Service Organizations throughout the appeal 
period; however, the veteran revoked his most recent 
representative's authority to act via a statement dated in 
March 2007.  In that statement the veteran expressed that he 
would be representing himself.


FINDING OF FACT

The veteran's PTSD was manifested by daily intrusive 
thoughts, daily flashbacks, distressing dreams as often as 
three times a week, sleep disturbance, irritability, 
exaggerated startle response, avoidance behavior, and some 
audio and illusionary experiences to June 10, 2005, and was 
manifested by these symptoms and some psychotic symptoms such 
as angry and violent outbursts as of June 10, 2005.  At no 
time during the appeal has there been a demonstration of 
total occupational and social impairment with gross 
impairment in thought, persistent delusions or hallucinations 
or grossly inappropriate behavior.  Complete disorientation 
as to memory or relatives has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
30 percent up to June 10, 2005, and an evaluation in excess 
of 50 percent as of June 10, 2005, for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2003 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection for PTSD.  VA also told him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

This appeal stems from the original grant of service 
connection, in October 2003, and the July 2003 notification 
letter did not include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating.  However, the October 2003 rating decision itself 
contained an explanation of the medical evidence relied upon 
for the assignment of the 30 percent rating, and the 
application of the medical findings to the relevant legal 
authority.  A June 2004 statement of the case included the 
text of 38 C.F.R. § 3.159, which delineates the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  In addition, citation to and an 
explanation of the application of the potentially relevant 
regulations was provided.  The veteran was then given another 
notification letter in May 2005 which informed him of what is 
needed to substantiate a claim for increased rating.  Thus, 
he was aware of exactly what the medical evidence needed to 
show to warrant a higher rating.  Since the veteran was sent 
the second notification letter, he has identified and 
submitted additional evidence in support of his claim, and 
his claim was subsequently readjudicated by the RO in a 
December 2006 supplemental statement of the case.  In a March 
2006 "VCAA Notice Response" signed by the veteran, he 
indicated that he had no other information or evidence to 
give VA to substantiate his claim.  

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
two notification letters, the rating decision, and the 
statement of the case have been sufficient to notify the 
veteran of the evidence necessary to substantiate his claim, 
of his and VA's respective obligations to obtain specified 
different types of evidence, and that he should provide 
copies of any relevant evidence in his possession.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  For the same 
reasons, there was no prejudice resulting from the failure to 
provide 38 U.S.C.A. § 5103(a) notice as to the higher rating 
issue prior to the grant of service connection and assignment 
of an initial rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The veteran was awarded 
service connection for PTSD; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
fourth element, demonstrating that he has actual knowledge of 
this element.  Finally, the veteran was awarded the earliest 
effective date possible for his claim; therefore, that issue 
is moot.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than date of claim).  The 
Board notes that during the appeal period, in a November 2006 
rating decision, the RO increased the veteran's evaluation 
for PTSD to 50 percent effective June 10, 2005.  The Board is 
considering increase for the entire period starting from the 
initial effective date of service connection for PTSD.  As 
there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.  Furthermore, the veteran was given notice as to 
degrees of disability and effective dates in a March 2006 
letter (the same month the Court issued its decision in 
Dingess, supra, and that VA became aware of its obligation).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, Vet Center records, 
private medical records, and service medical records.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra.  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II. Increased Rating

At the outset, the Board notes that the discussion in this 
appeal is largely an academic exercise.  Since April 1999, 
(that is before service connection for PTSD had been claimed) 
appellant has been awarded a total rating for compensation 
purposes.  Thus he is receiving compensation at the 100 
percent rate since that time.  The determination was made on 
the basis of back and bilateral hip pathology.  Thus, it does 
not matter if appellant's more recently service connected 
PTSD is rated 30 percent or 50 disabling during this time.  
No additional benefit would accrue.  A higher rating, based 
on special monthly compensation would be for assignment if 
the PTSD were so severe as to warrant a single 100 percent 
rating.  As will be discussed herein, there is no basis for 
such entitlement, so there is no way additional benefits 
would be awarded regardless of the discussion herein.  
Nevertheless, as there is no way to terminate such an appeal, 
discussion will proceed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411, the criteria and 
evaluations are as follows, in relevant parts:

Total occupations and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The RO has evaluated the veteran's PTSD as follows:

30 percent	 		from July 1, 
2003
50 percent	 		from June 10, 
2005

A. Evaluation in excess of 30 percent

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 30 percent 
for PTSD prior to June 10, 2005.  In determining that no more 
than a 30 percent evaluation is warranted, the Board has 
considered all of the veteran's symptomatology, and not just 
those listed under the 50 percent evaluation for PTSD.  See 
Mauerhan, supra.  For the period prior to June 10, 2005, the 
severity of the veteran's PTSD did not rise to the level 
contemplated in the 50 percent evaluation.  According to the 
medical evidence of record, the veteran's PTSD was manifested 
by daily intrusive thoughts, daily flashbacks, distressing 
dreams, sleep disturbance, irritability, exaggerated startle 
response, avoidance behavior, and some audio and illusionary 
experiences prior to June 10, 2005.  While the veteran had 
some definite problems associated with his disability, the 
medical evidence does not show the impaired thought processes 
and behaviors associated with a 50 percent evaluation.

Initially, the Board notes that the veteran's private 
physician has consistently assigned the veteran a Global 
Assessment of Functioning (GAF) score of 35, and that VA 
examiners have assigned scores of 49, 52, and 53.  Although 
the GAF score does not fit neatly into the rating criteria, 
it is evidence, which the Court has noted the importance of 
in evaluating mental disorders.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  

Global Assessment of Functioning scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).  The veteran's various scores contemplate a wide 
array of symptoms, from illogical speech and severe 
obsessional rituals to flat affect, few friends, and 
conflicts with co-workers.  The Board will not assume that 
the examiners meant that the veteran exhibited every symptom 
listed under the various scores.  As such, the Board gives 
more weight to the examiner's findings that are specific to 
the veteran.  The Board is not discounting the value of the 
assigned GAF scores; it is simply using the specific and 
general findings to create a medical picture of the veteran.  
Weighing the evidence is inherent in evaluating a disability 
such as PTSD, and the Board will rely more on medical 
findings that examiners have directly attributed to the 
veteran rather than place more emphasis on the Board's 
interpretation of why a certain examiner assigned a certain 
GAF score to the veteran.    

The Board has before it records from the veteran's private 
physician, and from the Vet Center.  Also, the veteran was 
given VA examinations in September 2003 and January 2005.  
The various medical records show that the veteran has 
complained of intrusive thoughts, flashbacks, nightmares, 
sleep disturbance, exaggerated startle response, avoidance 
behavior, some audio and illusionary experiences, and 
irritability.  The veteran told the September 2003 VA 
examiner that these problems have interfered with his work 
and social interactions and have caused him some discomfort.  
The examiner reported that the veteran stated that the 
symptoms affected him in that he has "some difficulty in 
getting along with others."  The examiner opined that the 
veteran had "moderate impairment of social interactions."  
The veteran has reported doing volunteer work with veterans 
and visiting people in the hospital.  For examples, see the 
VA examination reports from September 2003 and January 2005.  
This evidence shows that the veteran has at least minimal 
social relationships.

The medical evidence shows that the veteran's affect has 
ranged from restricted to full.  The evidence does not show 
that the veteran has circumstantial, circumlocutory, or 
stereotyped speech; indeed, the veteran's private physician, 
in July 2003, reported that the veteran had normal speech.  
Likewise, the January 2005 VA examiner specifically noted 
that the veteran's speech, thought, and communication were 
within normal limits.  Furthermore, this examiner, and the 
September 2003 VA examiner noted that the veteran did not 
have memory impairment; in fact, the 2003 VA examiner noted 
that the veteran's memory was good.  At his September 2003 VA 
examination, the veteran specifically denied panic attacks, 
and the medical evidence does not suggest that the veteran 
has panic attacks more than once a week.

As to any impaired judgment, impaired abstract thinking, or 
difficulty in understanding complex commands, these have not 
been shown to the degree associated with a 50 percent 
evaluation.  The veteran's private physician, in July 2003 
reported the veteran had linear thought process, was 
oriented, and had fair judgment and insight.  The September 
2003 VA examiner reported that the veteran was oriented, his 
insight and judgment appeared to be marginal; and that his 
intellectual capacity was adequate.  The January 2005 
examiner reported that the veteran was alert and well 
oriented in all domains and that his thoughts were linear and 
goal directed.

Considering any disturbances of motivation and mood, the 
Board finds that the veteran's PTSD was not manifested by 
such disturbances to a level, in combination with his other 
symptoms, higher than that contemplated in the 30 percent 
evaluation assigned up to June 10, 2005.  Private medical 
records from January 2005, and other medical records, show 
that the veteran's mood was anxious and depressed; these 
symptoms are contemplated in the 30 percent evaluation.  
Other medical evidence shows a less disturbed mood; in fact, 
the January 2005 VA examiner reported the veteran's mood as 
euthymic.  

The competent medical evidence of record shows symptoms that 
would occasionally decrease the veteran's work efficiency and 
cause intermittent periods of inability to perform 
occupational tasks; however, the records do not show that 
during this period the veteran exhibited symptoms that would 
cause occupational and social impairment with reduced 
reliability and productivity to the degree contemplated by a 
50 percent evaluation.  The Board notes that the January 2005 
VA examiner reported that there were no psychotic symptoms 
observed.

As noted above, even a 50 percent rating during this time 
would warrant no change in the compensation paid.  As will be 
discussed below, there are no findings warranting assignment 
of a 100 percent schedular rating for PTSD.

B. Evaluation in excess of 50 percent

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 50 percent 
for PTSD as of June 10, 2005.  In determining that no more 
than a 50 percent evaluation is warranted, the Board has 
considered all of the veteran's symptomatology, and not just 
those listed under the 70 percent evaluation for PTSD.  See 
Mauerhan, supra.  The severity of the veteran's PTSD does not 
rise to the level contemplated in the 70 percent evaluation, 
and certainly not to 100 percent.  According to the veteran's 
most recent VA examination, the veteran's PTSD is currently 
manifested by daily intrusive thoughts, daily flashbacks, 
distressing dreams as often as three times a week, sleep 
disturbance, irritability, exaggerated startle response, 
avoidance behavior, some audio and illusionary experiences, 
and some psychotic symptoms such as angry and violent 
outbursts.  There is no doubt that the veteran's symptoms 
show significant disability; however, the medical evidence 
does not show the impaired thought processes and behaviors 
associated with a 70 percent or 100 percent schedular 
evaluation.

The veteran's most recent VA psychiatric examination, from 
July 2006, shows that the veteran manifested some psychotic 
symptoms.  The veteran stated that he has shoved his adult 
son in confrontations and has shoved others who come behind 
him and surprised him; he has told others to whistle so he 
knows they are there.  The veteran reported daily intrusive 
thoughts, daily flashbacks, and distressing dreams as often 
as three times a week.  He also reported sleep disturbance, 
irritability, angry outbursts, exaggerated startle response, 
and avoidance behavior.  The veteran reported hearing people 
bang on the door when no one was there, and some illusionary 
experiences; for example, he reported that sometimes he 
thinks he sees things crawling.  The examiner reported that 
the veteran had fair grooming and personal hygiene at the 
interview, his speech was loud and mumbled; his mood anxious, 
and his affect normal.  The veteran was oriented to time, 
place, and person; his thought process was rambling, and his 
thought content unremarkable.  The veteran had no homicidal 
or suicidal thoughts.  The veteran reported working with 
other veterans on a volunteer basis, trying to help them.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 49.  

Global Assessment of Functioning scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See 38 C.F.R. 
§ 4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).  The GAF score contemplates 
many far ranging symptoms, some of which the veteran has 
denied, and the Board will not assume that the examiner meant 
that the veteran met every symptom listed under that GAF 
score.  The clinical findings reported in the medical records 
that pertain to the veteran are accorded more probative 
value, as they are specific to the veteran.

At the veteran's July 2007 VA examination he denied homicidal 
and suicidal ideations.  The competent medical evidence does 
not show that the veteran has reported any obsessional 
rituals which interfere with routine activities.  While the 
July 2007 VA examiner reported that the veteran's speech was 
loud and mumbled, the preponderance of the evidence is 
against a finding that the veteran has intermittently 
illogical, obscure, or irrelevant speech to the degree 
contemplated for a 70 percent evaluation.  There is no 
evidence of near-continuous panic or depression affecting the 
veteran's ability to function independently, appropriately 
and effectively, and in fact, the veteran has previously 
denied panic attacks.  The veteran has lashed out at people 
who surprise him, showing some impairment of impulse control, 
but again, the Board finds that this, in combination with his 
other symptoms, does not rise to the level of impaired 
thought processes and behaviors associated with a 70 percent 
or 100 percent schedular evaluation.  

The July 2007 VA examiner reported that the veteran was 
oriented to time, place, and person; and that he had fair 
grooming and hygiene.  The veteran reported volunteering his 
time to help other veterans and the evidence does not suggest 
that he has an inability to establish and maintain effective 
relationships, as opposed to difficulty in doing so.  Simply 
put, the veteran does show significant disability, but not so 
significant as to warrant an evaluation in excess of 
50 percent for the symptoms of his PTSD as of June 10, 2005.   

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation prior to June 10, 2005, and more 
than a 50 percent evaluation thereafter, the Board finds that 
the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for PTSD prior to June 10, 2005, and in excess of 
50 percent after June 10, 2005, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of further 
"staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for PTSD up 
to June 10, 2005, and that warrant the 50 percent evaluation 
thereafter, are clearly contemplated in the Schedule and that 
the veteran's service-connected disability is not exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 30 percent disabling for the 
period prior to June 10, 2005, and as 50 percent disabling on 
and after, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


